DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/1/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “as shown in Fig. 4”. 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). MPEP §2173.05(s).
It is not clear that there is no practical way to define the invention in words, or by duplicating the drawing in Fig. 4. Even if such an incorporation by reference is necessary, the claims are indefinite because the Fig. referenced has not been properly incorporated by reference. Claims 2-5 are also rejected based on their dependence from claim 1. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Optimized thermoelectric properties of Sb-doped Mg2(1+z)Si0.5-ySn0.5Sby through adjustment of Mg content” to Liu.
Regarding claims 1-3, Liu teaches a thermoelectric conversion material consisting of 
a sintered body of a compound containing a dopant, the sintered body formed of a plurality of compound particles (bottom left p. 5259 discusses grain size), wherein the compound is a MgSiSn-based compound, and the dopant is Sb (Abstract).
The claim further recites that the material comprises a dopant concentration with a calculated standard deviation of 0.15 mass% or less, which is obtained by measuring the dopant concentration for each of a plurality of the compound particles in a section of the sintered body. The balance of claim 1 involves the procedure and equipment used to measure the dopant concentration. These passages are considered product-by-process claim limitations, drawn toward the process used to determine the properties of the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113.I. 
The product-by-process limitations includes details which elucidate the claimed structure. For instance, the elemental analysis is performed at a center of each compound particle, using a beam diameter of 5 µm to measure the dopant concentration. The examiner interprets that to mean that dopant concentration is averaged or integrated over an area with a 5 µm diameter. 10 particles are investigated, 5 each within the same 200 µm x 200 µm observation region. Based on the examiner’s understanding of the reference to Fig. 4 in the claim, each of the 5 particles in an observation region are located within a circle with a radius of ½*sqrt(2)*100 µm ~71 µm, with one of the particles being at the center of the circle (see Marked-up Fig. 4 below).
[AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    482
    485
    media_image1.png
    Greyscale

Liu shows an electron image of an approximately 50 µm x 60 µm observation region of a material in which 2 molar % of Si atoms are substituted with Sb dopant atoms (Figs. 5, section 3.2). The particle size is recited as 5-20 µm (bottom left p. 5259). Therefore the electron images of Figs. 5 show a plurality of compound particles. Figs. 5 also show an elemental analysis across an approximately 25 µm x 30 µm observation region. Each element, Mg, Si, Sn, and Sb are homogeneously dispersed across the observation region (p. 5259: “The distribution of elements in the Mg2.20Si0.49Sn0.5Sb0.01 compound is shown in Figure 5b and is typified by good homogeneity on the micrometer scale.”). Finally, Liu teaches that the absolute concentration of Sb in the embodiments are varied in steps of an atomic proportion of 0.005 or 0.0025 (Fig. 1, sections 2, 3); therefore a change 0.5 or 0.25 molar% must necessarily be chemically distinguishable. 
A skilled artisan would understand from Liu that the dopant concentration across the material disclosed is homogeneous, even at transitions between compound particles (bottom left, p. 5259: “The inset in Figure 5a displays inconspicuous and clean grain boundaries without precipitates for Mg2.20Si0.49Sn0.5Sb0.01.”). The homogeneity exists over observation regions on a similar order to that described in the claim. Therefore Liu teaches the claimed thermoelectric conversion material with the claimed properties, or it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the claimed thermoelectric conversion material with the claimed properties because Liu teaches that homogeneity of dopant concentration is desired. [W]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of US PGPub 2010/0051081 to Iida (of record).
Regarding claim 4, Liu teaches the thermoelectric conversion material according to claim 1 (see rejection under 102/103 above), but does not specifically teach that the material is comprised within a thermoelectric conversion element also comprising electrodes each joined to one surface of the thermoelectric conversion material and the other surface opposite the one surface. 
Iida teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a thermoelectric conversion element comprising the thermoelectric conversion material of Iida, with electrodes (5, 6 of Figs. 3, 4) each joined to one surface of the thermoelectric conversion material (101) because such a material is useful within a thermoelectric conversion element to generate electricity or provide temperature control (¶0046, 0048, 0050, 0072-0077, 0211-0215).
Regarding claim 5, the combination of references teaches the thermoelectric conversion module of claim 4 (see rejection above). Iida teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to connect terminals (“(+)”/”(-)” of Figs. 3, 4) each joined to the electrodes (5, 6) of the thermoelectric conversion element in order to apply generated electricity to a load or receive electricity for temperature control (Ibid.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726